\QO°\|C\U\-l>wN'-‘

NNNNNNNNNl-¢__»__¢_o__»__
W\IG\U\¢PWN_O\CW\!C\U\J>WN'-‘Q

 

Case 3:18-cv-OO494-N|MD-CBC Document 16 l-'-i|ed 03/25/19 Page 1 of 3

NICI-lOLAS A. TRUTANICH

United States Attomey

Nevada State Bar Number 13644

DEBORAH LEE STACHEL

Regional Chief Counsel

DANIEL P. TALBERT

Spccia| Assistant United States Attomey
Socia| Security Administration
160 Spear Street, Suite 800
San Francisco, CA 94105
Telephone: (415) 977-8995
Facsimi|e: (415) 744-0134

Attorneys for Defendant

/.

 

 

 

 

 

 

 

_`\LF\LED RlzcElvEn
F.NrERED scanon oN
COUNSEL/PART|ES ('F RECORD
MAR 2 6 2639
cLERK us s::~;rmcr count
o\sTRlcr oF usva
aY: DsPuTv

 

 

UNITED STA'I`ES DISTRICT COURT
DISTRICT OF NEVADA
RENO DIVISION

CAROLYN ANNETTE SALIN,
Plaintiff,
v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

Defendant.

 

 

J/®@L

No. 3: l 8-CV-00494-MMD-CBC

STIPULATION AND PROPOSED ORDER FOR
A FIRST THIRTY-DAY EXTENS[ON FOR
DEFENDANT TO FILE HER MO'[`ION TO
AFFIRM AND RESPONSE TO PLAINTIFF’S
MOTION FOR REMAND

 

\co°\lG\U\&wN-‘

NNNNNNNNNo-o_o-»¢__¢_»o-_¢-\-o
°Q\IC\LA¢I>UN_C\$NNO\LA¢BWN-Q

 

Case 3:18-cv-00494-MMD-CBC Document 16 Filed 03/25/19 Page 2 of 13

lT IS HEREBY STIPULATED, by and between Carolyn Annette Salin (Pla.intiff) and
Nancy A. Berryhill, Acting Commissioner of Social Security (Defendant), by and through their
respective counsel of record, that Defendant shall have an extension of time of thirty (30) days to
file her motion to affirm and response to Plaintiff`s motion for remand. The current due date is
March 27, 2019. The new due date will be April 26, 2019. This is Defendant’s first request for
an extension. The parties further stipulate that all other dates will be extended accordingly.
Defendant requests this extension because the attorney responsible for briefing this case is
new to the office of the undersigned, requiring additional time for review by the undersigned
attomey, who remains counsel of record. Moreover, because a supervisor in Defendant’s Office
of General Counse| is currently serving as ajuror on a five-week trial, the undersigned attorney
for Defendant has assumed shared responsibility for overseeing the office’s program litigation
workload throughout Nevada, California, Arizona, and Hawaii until approximately the second
week of April. Fina|ly, the attorney responsible for briefing the case for Defendant is currently
out of the office on pre-scheduled annual leave, and has one additional district court brief in this
Court to finalize upon his return and a second brief in the Southem District of Calil`omia to write.
//
//
//
//
//
//
//
//
//
//
//
//
//

 

\C°°\l€\U\-BUN'-‘

NNNNNNNNNo-o_o__¢_¢o_o-¢c__¢_
W\lo\'»l|¢ldw~°-‘O\ow\lo\LI\AL»-)N_O

 

Case 3:18-cv-OO494-MMD-CBC Document 16 Filed 03/25/19 Page 3 of 3

For all these reasons, Defendant requires an additional 30 days to prepare and file her
motion to affirm and response to Plaintiff’s motion for remand. Plaintiff has no objection to this

request. This request is made in good faith with no intention to unduly delay the proceedings

Respectfu|ly submitted,

DATE: March 25, 2019 s/ C}grus Safa
CYRUS SAFA
Attomey for Plaintiff
(by email authorization)

NICHOLAS A. TRUTANICH
United States Attomey

DATE: March 25, 2019 By s/ Daniel P. Talbert
DANlEL P. TALBERT
Special Assistant United States Attomey

Attomeys for Defendant

ORDER
PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED;¢ ZQ’¢ ZfD/oi

    

T ONORAB CARLA BALDWIN CARRY
UNITED STATES MAGISTRA'I`E JUDGE

 

